Citation Nr: 0302557	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-06 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Carpenter Chartered


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from February 1970 to 
October 1971.

This matter arises from a February 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  A left leg disability in the form of residuals of 
fracture of the left tibia and fibula with ossification 
between the left tibia and fibula distally, and some 
flattening of the left arch resulted from an incident of the 
veteran's active military service.


CONCLUSION OF LAW

Service connection for a left leg disability is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred a left leg disability 
in service as the result of injury sustained while jumping 
from a helicopter.  Service connection may be 


granted for disability resulting from disease or injury 
incurred in, or aggravated by, active military service.  See 
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted based upon continuity and chronicity of 
symptomatology as set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service, and that the condition 
persists.  That evidence must be medical, unless it relates 
to a condition that may be attested to by lay observation.  
If the chronicity provision does not apply, service 
connection may still be granted if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Id.  

The record indicates that the veteran was treated several 
times for a left sprained ankle while in service.  In October 
1970, the ankle was wrapped, and daily hot soaks were 
recommended.  The veteran also was placed on light duty.  An 
examination conducted in conjunction with his discharge from 
service did not reflect any residual disability, however.

Although the record is devoid of treatment for any 
abnormality of the left leg until many years following the 
veteran's discharge from service, private and VA physicians 
have attributed current clinical findings to inservice injury 
to his left leg.  Most recently, a VA examiner noted the 
history of injury to the left leg in service, and concluded 
that current clinical findings are at least as likely as not 
attributable to severe sprain of the veteran's left ankle 
during service.  Current clinical findings include X-ray 
evidence suggestive of old fracture of the left tibia and 
fibula, ossification between the left tibia and fibula 
distally, and some flattening of the left arch.

The foregoing indicates that service connection is warranted 
for the disability at issue.  The clinical evidence suggests 
that the veteran developed a chronic left leg 


disorder in service.  As such, the subsequent manifestations 
cited above are reasonably attributable thereto, 
notwithstanding a lack of evidence reflecting continuity of 
symptomatology.

In reaching this decision, all reasonable doubt has been 
resolved in favor of the veteran.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left leg disability is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

